Citation Nr: 0020004	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the left hand.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1971, to 
include service in Vietnam, and had prior enlisted service 
from February 1968 to June 1969.  The veteran is in receipt 
of a Purple Heart Medal and a Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a right shoulder injury and for residuals of a 
shell fragment wound to the left hand.  


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of a right shoulder injury and residuals of a shell fragment 
wound to the left hand are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a right shoulder injury and residuals of a shell fragment 
wound to the left hand are not well grounded.   38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from June 1969 to May 1971, to 
include service in Vietnam, and had prior enlisted service 
from February 1968 to June 1969.  The veteran is in receipt 
of a Purple Heart Medal and a Combat Infantryman Badge.  
An enlistment examination report, dated in June 1967, shows 
that the veteran's musculoskeletal system and upper 
extremities were normal and they were assigned a physical 
profile of "1."  No relevant abnormalities are listed on 
the accompanying medical history.  

A report of physical examination for airborne training, dated 
in March 1969, shows the veteran's upper extremities were 
normal and they were assigned a physical profile of "1."  
No relevant abnormalities were listed on the accompanying 
medical history report.  A treatment record from Fort 
Benning, dated in July 1969, indicates that the veteran 
sustained an injury to his right shoulder.  Minor edema and 
tenderness were noted.  The examiner stated that X-ray 
examination was negative.  On the X-ray examination report, 
the provisional diagnosis was rule out fracture.  No 
significant abnormalities were noted on the X-ray examination 
report.  Physical examination the following month was 
negative.  Minimal pain was noted.  The impression was "OK" 
to return to jump school.  

In a report of examination for airborne training, dated in 
September 1969, the veteran's upper extremities were listed 
as abnormal.  The report contains the notation that the 
veteran had had a healed right acromioclavicular strain, 
"ND," and references an attached orthopedic consultation 
report.  The veteran's upper extremities were assigned a 
physical profile of "1."  On the accompanying medical 
history, the veteran noted that he had hurt his shoulder 
during airborne training.  The examiner elaborated, stating 
that the veteran had had pain and limitation of the right 
shoulder with a history of trauma to the shoulder due to a 
fall one month earlier, again noting that the veteran had 
been referred for an orthopedic evaluation.  


In a referral note to the orthopedic clinic, the examiner 
indicated that the veteran had had instability of the right 
shoulder with a history of trauma to the right shoulder 
approximately one month earlier.  The orthopedic examination 
report, dated two days later, indicates that the veteran had 
sustained a right scapular strain several months earlier.  
Examination revealed minimal crepitance of the right 
shoulder.  The impression was healed right acromioclavicular.  
The examiner indicated that no duty assignment limitations 
were warranted.  The May 1971 report of examination for 
separation is not completed as to "clinical evaluation."  
The veteran stated that his condition was good and there is 
no indication of any relevant defects.  

The veteran filed his initial application for service 
connection for residuals of a right shoulder injury and 
residuals of a shell fragment wound to the back of his left 
hand at the time of separation in May 1971.  On the 
application, the veteran reported that he had sustained an 
injury to his right shoulder in July 1969 for which he had 
been treated at Fort Benning and had sustained a shell 
fragment wound to the back of his left hand with residual 
sensory loss in Vietnam, in about September 1970, for which 
he had been treated at the 24th Evacuation Hospital in Long 
Binh.  The veteran was scheduled for a VA examination in June 
1971.  He failed to report.  By letter dated later that 
month, the RO notified the veteran that his claims for 
service connection had been denied for his failure to report 
for the scheduled examination.  

In his most recent application for service connection for 
residuals of a right shoulder injury and a shell fragment 
wound to his left hand, the veteran indicated that he had had 
a shell fragment wound to the back of his left hand while in 
Bien Hoa in December 1970 and had sustained an injury to his 
right shoulder at Fort Bragg in March 1970.  The veteran 
reported that he had had no treatment for the claimed 
disabilities before, during or after service.  


In a statement in support of the claim, dated in January 
1998, the veteran's representative indicated that the veteran 
had been treated for the shell fragment wound in a field 
hospital and that there were no service medical records 
documenting the treatment.  In a March 1999 statement, the 
veteran's representative indicated that the veteran desired a 
VA examination in order to determine the nature and extent of 
his in-service injuries and any residuals.  

At his August 1999 personal hearing before a Hearing Officer 
at the RO, the veteran testified that he was a First 
Lieutenant during service in Vietnam and that, while 
stationed at Bien Hoa, during a field reconnaissance mission, 
a booby trap bomb exploded and a piece of shrapnel hit and 
severely injured his hand.  The veteran stated that his hand 
was bandaged and that he was then medivac'd to a field 
hospital where the wound was stitched.  The veteran testified 
that he was subsequently awarded a Purple Heart Medal.  He 
indicated that since the time of the injury, he had had 
numbness in his hand that would come and go, as well as some 
loss of strength and some limitation of motion, most 
noticeably when he had played golf or baseball.  The veteran 
further testified that he had injured his right shoulder in 
jump school when he had been practicing jumping from a 
concrete wall and landing and rolling into sand.  He stated 
that he had had to stop practicing jumps for a while but 
eventually returned to jump school.  The veteran testified 
that he had had problems with his right shoulder since the 
injury due to limitation of motion, stating that it had 
affected his ability to play tennis and had interfered with 
sleep.  He indicated that he had not seen a physician after 
service about his right shoulder and he was unable to recall 
an examination of his right shoulder at separation, 
indicating that if there had been one, it was limited to 
questions rather than a physical examination.  The veteran 
testified that he had not filed a claim for service 
connection for his right shoulder and left hand until 
recently because he had been unaware that he could do so.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is 
not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, 13 Vet. App. 9 (1999); see Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel v West, 13 Vet. App 9 (1999).  
The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  For purposes of submitting a 
well-grounded claim, a combat veteran's statements, standing 
alone, will generally be sufficient to establish the service-
incurrence element.  Nolen v. West, 12 Vet. App. 347, 350 
(1999).  



Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

A claim for service-connection for a disability must be 
accompanied by evidence, establishing that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

Initially, the Board notes that the veteran did, in fact, 
file an application for service connection for residuals of a 
right shoulder injury and residuals of a shell fragment wound 
to his left hand at the time of separation from service, 
contrary to his recollection at the hearing.  However, he 
failed to report for the scheduled VA examination in 
connection with his application, and the claim was considered 
abandoned and denied.   38 C.F.R. § 3.158 (1999).  Also, it 
is noted that the RO made multiple attempts to obtain the 
complete service medical records.  

For the purpose of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Right shoulder

Service records reflect that the veteran injured his right 
shoulder during airborne training at Fort Benning in July 
1969.  While minor edema and tenderness were noted, X-ray 
examination at that time was negative and physical 
examination about two weeks later was also negative.  The 
impression on orthopedic evaluation two months later was a 
healed right acromioclavicular strain.  The May 1971 
separation report does not note any upper extremity 
abnormalities, although the clinical evaluation part contains 
no notations as to whether findings were normal or abnormal. 

The veteran has failed to provide competent medical evidence 
of a current right shoulder disability.  As the determinant 
issue is one of medical diagnosis and etiology, competent 
medical evidence must be submitted to make the claim well 
grounded.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded if no 
cognizable evidence is submitted to support a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Although 
the veteran is competent to describe any observable right 
shoulder symptoms he may have, he is not qualified to 
diagnose a right shoulder disorder or to establish that any 
current right shoulder disability is related to the in-
service injury.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The veteran has not presented or identified medical evidence 
that supports a diagnosis of a current right shoulder 
disorder.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current medical diagnosis of a right shoulder 
disorder nor competent evidence that such is related to 
service, the claim for service connection for residuals of a 
right shoulder injury is not well grounded.  The Court has 
held that if the appellant fails to submit a well-grounded 
claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1999).  

Shell fragment wound - left hand

As noted above, a claim for service-connection for a 
disability must be accompanied by evidence, establishing that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  In this case, the veteran has 
stated, including under oath, that he sustained a shell 
fragment wound to his hand when a booby trap bpmb exploded 
while serving in Vietnam.  Although he testified that he was 
treated for the injury, no treament records appear to be 
available.  However, VA laws and regulations provide that in 
the case of combat veterans, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  
In this case, the claim of a shell fragment wound is 
consistent with the veteran having been awarded the Purple 
Heart Medal and Combat Infantryman's Badge (and is further 
supported by the fact that he filed a claim for such in 
1971).  It must be noted, however, that the provisions of 
Section 1154(b) deal with the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran 
must still establish that his claim is well grounded by 
medical evidence showing a nexus between a current disability 
and the reported service incident.  See Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  

In this case, the veteran was discharged from service almost 
30 years ago and there is no medical evidence during that 
lengthy period to establish the diagnosis of any residual 
disability or to link the recurring symptoms of which he 
testified to a shell fragment wound in service.  In fact, the 
only evidence in support of the claim that he currently has 
residuals of a shell fragment wound to his left hand is his 
own testimony.  However, as noted above, the veteran is not 
shown to be qualified to diagnose a left hand disorder or to 
establish that any hand symptoms, which he testified come and 
go, are residuals of the claimed shell fragment wound.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In that 
regard, symptoms such as numbness, weakness and the like are 
of a nature that would require medical evidence to establish 
that they are residuals of a shell fragment wound rather than 
due to some other condition.  As there is no such medical 
evidence in this case, the claim for service connection for 
residuals of a shell fragment wound to the left hand is not 
well grounded.

As the instant claim is not well grounded, there is no VA 
duty to assist the veteran, such as by providing him with 
further opportunity for VA examination.  38 U.S.C.A. 
§ 5107(a).  However, he is advised that if he were to provide 
medical evidence of a current disability of his left hand as 
a residual of the shell fragment wound, he should be able to 
reopen his claim.  

Conclusion

In summary, a claim for service-connection for a disability 
must be accompanied by competent evidence that establishes 
that the claimant currently has the claimed disability.  
Absent such proof, the claim must fail.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no 
competent medical evidence of a current right shoulder 
disorder related to service or current residuals of a shell 
fragment wound to the left hand, the veteran's claims must be 
denied as not well-grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.303, 3.304(f).

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Such evidence must be identified with some degree of 
specificity, with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  In this case, the veteran has 
not identified medical evidence that would make his claims 
well grounded.  

The veteran has been informed advised by the statement of the 
case, supplemental statements of the case, and the hearing 
officer as to the types of evidence necessary to complete his 
application and/or that would be helpful to his claim.  
Moreover, the 

Board views its foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  


ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for residuals of a shell fragment wound to 
the left hand is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

